PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 16/054,622
Filed: 3 Aug 2018
For: SUPPORT STRUCTURES FOR TRANSPORTATION SYSTEMS

:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petitions filed July 29, 2020 under 37 CFR 1.182 to correct applicant, 37 CFR 1.46(b)(2) to establish sufficient proprietary interest, and 37 CFR 1.137(a) to revive the application.

DECISION UNDER 37 CFR 1.137(a)

The application became abandoned April 22, 2020 for failure to timely comply with 37 CFR 1.63(a) on or before issue fee payment on April 21, 2020. Notice of Abandonment was mailed June 23, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to comply with requirement (1) set forth above. A proper oath or declaration or substitute statement for inventor Bradley has not been submitted. As further discussed herewith, the substitute statement submitted herewith on behalf of inventor Bradley is not acceptable as applicant has failed to satisfy the requirements of 37 CFR 1.46(b)(2).

The petition under 37 CFR 1.137(a) is hereby DISMISSED.

Any request for reconsideration of the decision under 37 CFR 1.137(a) must include either a properly executed oath or declaration in compliance with 37 CFR 1.63 or a properly executed substitute statement in compliance with 37 CFR 1.64. To the extent that petitioners herein are 

An additional petition fee is not necessary.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.


DECISION UNDER 37 CFR 1.46(b)(2)

In accordance with 37 CFR 1.46(b), “[i]f an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter. If an application entering the national stage under 35 U.S.C. 371, or a nonprovisional international design application, is applied for by a person other than the inventor under paragraph (a) of this section, the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter must have been identified as the applicant for the United States in the international stage of the international application or as the applicant in the publication of the international registration under Hague Agreement Article 10(3).”

A grantable petition under 37 CFR 1.46(b)(2) requires: 

(1)	The fee set forth in § 1.17(g); 
(2)	A showing that such person has sufficient proprietary interest in the matter; and 
(3)	A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

The instant petition under 37 CFR 1.46(b) fails to satisfy requirement (2) set forth above. Petitioners assert that AECOM has a sufficient proprietary interest in the application, the petition is not accompanied by a proper showing of sufficient proprietary interest in the matter.

In accordance with MPEP 409.05, “[a] proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.”

Any request for reconsideration of this decision should be accompanied by an appropriate legal memorandum and a copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a sufficient proprietary interest. An additional petition fee is not required.

In view of the failure to meet the requirements of 37 CFR 1.46(b)(2)(ii), the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

DECISION UNDER 37 CFR 1.182

With respect to questions not specifically provided for, 37 CFR 1.182 states: “[a]ll situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).”

Pursuant to 37 CFR 1.182, petitioners seek to correct the applicant of record for the instant application to reflect that AECOM and inventor Bradley are the applicants of record. AECOM was named as the applicant on filing. Petitioners assert that inventor Bradley has not assigned his interests in the application to AECOM and, thus, should be named as co-applicant. It is for this matter that the petition under 37 CFR 1.182 has been filed.

Petitioners have established that inventor Bradley is both a joint inventor and a co-applicant. Petitioners have also provided an updated application data sheet correcting the applicant data. Further, the required $400.00 petition fee set forth at 37 CFR 1.17(f) has been charged to the authorized deposit account.

In view thereof, the petition under 37 CFR 1.182 to correct the applicant is GRANTED.

Note is made up the updated filing receipt issued April 17, 2020.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office

Randolph Building
401 Dulany Street
Alexandria, VA  22314

Via Facsimile:		(571) 273-8300

Via EFS-Web

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions